Title: To Thomas Jefferson from Arthur S. Brockenbrough, 18 April 1826
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir
University of Va
April 18. 1826
Messrs Dinsmore & Neilson is pressing me very hard for money they want about $4000—by refering to a statement of the Funds  sent you up to the 31st March, you will find we have but little money except the annuity—unless some arrangement has been made I do not know, how the wants of Dinsmore & Neilson are to be supplied—The expences of the Transportation of the Marble from Richmond is heavy & also pressing upon us, there will also be a balance due to Sturtevant for carving the Composit Capitels which will be topay in a short time—and the Rectors & Visitors Bond for duty on the Capitels to the Collector of Boston if not remited by Congress—I must beg to call your and Genl Cockes attention to this subject and  in the mean time should be glad to hear from you—I am Dr Sir Most Sincerely your Obt SevtA. S. Brockenbrough P.P. S.It strikes me as highly probable some money might be borrowed of the President & D. of the Literary fund for a term of years